DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Abbas et al. (US 2017/0236022; hereinafter Abbas), in view of Adams (US 2013/0096392), Van Dorpe et al. (US 2016/0356720; hereinafter Van).


Regarding claim 1, Abbas discloses an optical overlay device.  Abbas shows a parathyroid imaging system (see fig. 5) comprising: a light source (see 2 including an excitation filter (see laser clean up filter in par. [0035] and fig. 5) capable of exciting parathyroid glands (see par. [0035]); and a camera (see 7 in fig. 5) including an emission filter (see long pass filter in par. [0035] in fig. 5); and an image sensor (see par. [0035]). 
But, Abbas fails to explicitly state wherein the emission filter is configured to include a first optical density region that is the visible light region, a second OD region that is a near-infrared excitation wavelength region, and a third OD region that is the near-infrared emission wavelength region, wherein an OD value of the second OD region is greater than that of the first OD region in order to block the light of the light source, and wherein the OD value of the first OD region is greater than that of the third OD region so that the transmissivity of the near-infrared emission wavelength region is higher than that of the visible light region.
Adams discloses optical imaging device.  Adams teaches a first optical density region that is the visible light region (see fig. 5; par. [0122]), a second OD region that is a near-infrared excitation wavelength region (see fig. 5; par. [0122], [0162]), and a third OD region that is the near-infrared emission wavelength region (see fig. 5; par. [0122], [0162]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of a first optical density region that is the visible light region, a second OD region that is a near-infrared excitation wavelength region, and a third OD region that is the near-infrared emission wavelength region in the invention of Abbas, as taught by Adams, to be able to reject unwanted light and only accept desired wavelengths.  
But, Abbas and Adams fail to explicitly state an OD value of the second OD is greater than that of the first OD in order to block the light of the light source, and wherein the OD value of the first OD is greater than that of the third OD so that the transmissivity of the near-infrared emission wavelength region is higher than that of the visible light region.
Van discloses an optical spectrometer.  Van teaches an OD value of the second OD is greater than that of the first OD in order to block the light of the light source (see par. [0093], [0094], [0095], [0096]), and wherein the OD value of the first OD is greater than that of the third OD so that the transmissivity of the near-infrared emission wavelength region is higher than that of the visible light region (see par. [0093], [0094], [0095], [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of an OD value of the second OD is greater than that of the first OD in order to block the light of the light source, and wherein the OD value of the first OD is greater than that of the third OD so that the transmissivity of the near-infrared emission wavelength region is higher than that of the visible light region in the invention of Abbas and Adams, as taught by Van, to provide better quality image by rejecting unwanted wavelengths and only accepting desired wavelengths. 

Regarding the limitations “...the transmissivity ratio between a visible light region and a near-infrared emission wavelength region is N:1" is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Abbas discloses using a long pass filter to block light having wavelength less than 800nm, including also visible light (see par. [0035); therefore, as taught, the invention disclosed by Abbas, Adam and Van is capable of performing the functions as set forth by applicant.
Regarding claim 2, claim 2 is directed to the intended use of the structure emission filter that is recited in claim 1.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Abbas discloses using a long pass filter to block light having wavelength less than 800nm, including also visible light (see par. [0035); therefore, as taught, the invention disclosed by Abbas is capable of performing the functions as set forth by applicant.
Regarding claim 3, Abbas, Adam and Van discloses the invention substantially as described in the 103 rejection above, furthermore,  Van teaches a filter having an optical density of an excitation wavelength band of 6 or more in near infrared region (see par. [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of a filter having an optical density of an excitation wavelength band of 6 or more in near infrared region in the invention of Abbas and Adams, as taught by Van, to provide better quality image. 

Regarding claim 4, Abbas shows wherein the emission filer is positioned adjacent to the image sensor (see long pass filer in fig. 5 which is adjacent to the image sensor 7).



Response to Arguments
The previous objection to claim 1 has been withdrawn in view of Applicant’s amendment to claim 1.
The previous Double Patent rejection has been withdrawn in view of Terminal Disclaimer filed on 07/01/2022.
Applicant’s arguments filed on 07/01/2022 with respect to prior art rejection of claim 1 have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior office action of record for any teaching or matter specifically challenged in the argument.  The examiner has provided new prior art Adams and Van to address the amended claim 1. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Primary Examiner, Art Unit 3793